                                       Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 1 of 31



                                1    CLARKSON LAW FIRM, P.C.
                                     Ryan J. Clarkson (SBN 257074)
                                2    rclarkson@clarksonlawfirm.com
                                3    Shireen M. Clarkson (SBN 237882)
                                     sclarkson@clarksonlawfirm.com
                                4    Yana Hart (SBN: 306499)
                                5    yhart@clarksonlawfirm.com
                                     22525 Pacific Coast Highway
                                6    Malibu, CA 90265
                                7    Tel: (213) 788-4050
                                     Fax: (213) 788-4070
                                8
                                9    Attorneys for Plaintiffs

                               10
                                                                   UNITED STATES DISTRICT COURT
                               11
                                                                 EASTERN DISTRICT OF CALIFORNIA
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12
     Malibu, CA 90265




                               13     DARLENE HARRIS, ANNEMARIE                           Case No.
                                      NEWBOLD, and STEPHANIE
                               14     ESCOBAR, individually and on behalf                 CLASS ACTION COMPLAINT
                               15     of all others similarly situated,                   1. VIOLATION OF CALIFORNIA
                                                                                             CONSUMERS LEGAL
                               16                               Plaintiffs,                  REMEDIES ACT, CIVIL CODE §
                                                                                             1750, et. seq.
                               17                                                         2. VIOLATION OF CALIFORNIA
                                              vs.                                            FALSE ADVERTISING LAW,
                               18                                                            BUSINESS AND PROFESSIONS
                               19     SNAPPLE BEVERAGE CORP. and                             CODE § 17500, et. seq.
                                      KEURIG DR. PEPPER INC.,                             3. VIOLATION OF CALIFORNIA
                               20                                                            UNFAIR COMPETITION LAW,
                                                                Defendants.                  BUSINESS AND PROFESSIONS
                               21                                                            CODE § 17200, et. seq.
                               22                                                         4. UNJUST ENRICHMENT
                                                                                          5. BREACH OF EXPRESS
                               23                                                            WARRANTY
                               24                                                         DEMAND FOR JURY TRIAL
                               25
                               26
                               27
                               28
                                                                                        1
                                    Error! Unknown document property name.              1 COMPLAINT
                                                                             CLASS ACTION
                                       Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 2 of 31



                                1             Plaintiffs Darlene Harris, Stephanie Escobar, and Annemarie Newbold,
                                2    (“Plaintiffs”), individually and on behalf of all other similarly situated purchasers (the
                                3    “Class”), bring this class action lawsuit against Snapple Beverage Corp. and Keurig
                                4    Dr. Pepper Inc. (collectively referred to herein as “Defendants”), and allege as
                                5    follows:
                                6                                               INTRODUCTION
                                7             1.      Defendants peddle Snapple beverage products, including their Apple,
                                8    Watermelon Lemonade, Kiwi Strawberry, Mango Madness, Orangeade, Raspberry
                                9    Peach, Strawberry Pineapple Lemonade, Lemonade, and Pink Lemonade (the
                               10    “Products”) as “All Natural.” In reality, and unbeknownst to consumers who rely on
                               11    Defendants’ name and reputation, the Products contain added coloring, rendering the
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    “All Natural” labels false, misleading, and deceptive. True and correct representations
     Malibu, CA 90265




                               13    of the Products’ front labels are set forth below:
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                                        2
                                    Error! Unknown document property name.              2 COMPLAINT
                                                                             CLASS ACTION
                                       Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 3 of 31



                                1
                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                               10
                               11
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12
     Malibu, CA 90265




                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                                        3
                                    Error! Unknown document property name.              3 COMPLAINT
                                                                             CLASS ACTION
                                       Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 4 of 31



                                1             2.      Plaintiffs bring this class action lawsuit on behalf of all purchasers of the
                                2    Products within the United States, or alternatively, within the State of California,
                                3    during the last four years.
                                4             3.      Plaintiffs bring this class action against Defendants, who are among the
                                5    United States’ leading producers of beverage products. Defendants have realized that,
                                6    based on the public’s concern about natural and healthy foods, there is a financial
                                7    benefit to be derived in selling products claiming to be natural. Accordingly,
                                8    Defendants label their Products as “All Natural,” even though the Products contain
                                9    added color in violation of California and federal advertising laws.
                               10             4.      Plaintiffs seek to secure injunctive relief and restitution for the Class
                               11    against Defendants for false and misleading advertising in violation of California’s
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    Business & Professions Code section 17200, et seq., Business & Professions Code
     Malibu, CA 90265




                               13    section 17500, et seq., and the Consumers Legal Remedies Act Civil Code section
                               14    1750, et seq. Defendants made and continue to make false and misleading statements
                               15    in their advertising of the Products. Specifically, Defendants label the Products as
                               16    “All Natural” and market them as such, even though the Products contain coloring
                               17    additives that are not expected to be found in natural fruit drinks.
                               18             5.      By letter dated December 8, 2020, Plaintiffs advised Defendants of their
                               19    false and misleading claims pursuant to California Civil Code Section 1782(a).
                               20    Plaintiff has provided Defendant with notice of its violations of the CLRA pursuant
                               21    to Civil Code section 1782(a).
                               22                                                   PARTIES
                               23             6.      Plaintiffs are, and at all times relevant hereto were, citizens of the United
                               24    States.
                               25             7.      Plaintiff Darlene Harris is a citizen of California, residing in
                               26    Sacramento. Plaintiff Darlene Harris purchased the All Natural Kiwi-Strawberry
                               27    Lemonade and the All Natural Mango Madness most frequently from a Walgreens
                               28
                                                                                        4
                                    Error! Unknown document property name.              4 COMPLAINT
                                                                             CLASS ACTION
                                       Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 5 of 31



                                1    store in Sacramento, California, but also at other grocery or convenient stores in
                                2    Sacramento, California, and bay area in late 2020, and early 2021.
                                3             8.      Plaintiff Stephanie Escobar is a citizen of California. Plaintiff Stephanie
                                4    Escobar purchased the All Natural Snapple Apple from a Ralphs store in Culver City,
                                5    California in 2019.
                                6             9.      Plaintiff Annemarie Newbold is a citizen of Kentucky. Plaintiff
                                7    Annemarie Newbold purchased the All Natural Snapple Apple from a Target store in
                                8    Louisville, Kentucky in 2019.
                                9             10. In making their purchases, Plaintiffs relied upon Defendants’ labeling and
                               10    advertising claims, namely, the “All Natural” label clearly printed on the front of the
                               11    bottles. These claims were prepared and approved by Defendants and their agents and
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    disseminated statewide and nationwide, to encourage consumers to purchase the
     Malibu, CA 90265




                               13    Products. If Plaintiffs had known that the Products were not completely natural, they
                               14    would not have purchased the Products.
                               15             11. Keurig Dr. Pepper Inc. is a corporation headquartered in Plano, Texas.
                               16    Keurig Dr. Pepper Inc. maintains its principal business office at 5301 Legacy Dr.
                               17    Plano, Texas 75024. Keurig Dr. Pepper Inc., directly and through its agents, has
                               18    substantial contacts with and receives substantial benefits and income from and
                               19    through the State of California. Keurig Dr Pepper Inc. is one of the owners,
                               20    manufacturers, and distributors of the Products, and is one of the companies that
                               21    created and/or authorized the false, misleading, and deceptive packaging of the
                               22    Products.
                               23             12. Snapple Beverage Corp. is a corporation headquartered in Plano, Texas.
                               24    Snapple Beverage Corp. maintains its principal business office at 5301 Legacy Dr.
                               25    Plano, Texas 75024. Snapple Beverage Corp., directly and through its agents, has
                               26    substantial contacts with and receives substantial benefits and income from and
                               27    through the State of California. Snapple Beverage Corp. is one of the owners,
                               28
                                                                                        5
                                    Error! Unknown document property name.              5 COMPLAINT
                                                                             CLASS ACTION
                                       Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 6 of 31



                                1    manufacturers, and distributors of the Products, and is one of the companies that
                                2    created and/or authorized the false, misleading, and deceptive packaging of the
                                3    Products.
                                4                                        JURISDICTION AND VENUE
                                5             13. This Court has subject matter jurisdiction of this action pursuant to 28
                                6    U.S.C. Section 1332 of the Class Action Fairness Act of 2005 because: (i) there are
                                7    100 or more class members, (ii) there is an aggregate amount in controversy
                                8    exceeding $5,000,000, exclusive of interest and costs, and (iii) there is minimal
                                9    diversity because at least one Plaintiff and Defendants are citizens of different states.
                               10    The Court has supplemental jurisdiction over any state law claims pursuant to 28
                               11    U.S.C. Section 1367.
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12             14. Pursuant to 28 U.S.C. Section 1391, this Court is the proper venue for this
     Malibu, CA 90265




                               13    action because a substantial part of the events, omissions, and acts giving rise to the
                               14    claims herein occurred in this District: Plaintiff Darlene Harris is a citizen of
                               15    California who resides in this District; Defendants made the challenged false
                               16    representations to Plaintiff Harris and many other California consumers in this
                               17    District; Ms. Harris purchased the Products and consumed the Products within this
                               18    District, and thus, was injured in this District. Moreover, Defendants receive
                               19    substantial compensation from sales in this District, and Defendants made numerous
                               20    misrepresentations which had a substantial effect in this District involving their
                               21    labeling and advertising representations.
                               22             15. Defendants are subject to personal jurisdiction in California based upon
                               23    sufficient minimum contacts which exist between Defendants and California.
                               24    Defendants are authorized to do and are doing business in California.
                               25                                            FACTUAL ALLEGATIONS
                               26             16. Defendants label and advertise their Products as “All Natural.” In reality,
                               27    the Products are not “All Natural” because they contain added color. The specific
                               28
                                                                                        6
                                    Error! Unknown document property name.              6 COMPLAINT
                                                                             CLASS ACTION
                                         Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 7 of 31



                                1    food coloring agents in the Products are “vegetable and fruit juice concentrates,”
                                2    “vegetable juice concentrates,” “fruit juice concentrates,” and/or “beta carotene.”
                                3             17. The Food and Drug Administration (“FDA”) does not regard foods with
                                4    added coloring as natural, no matter the source of the coloring agent. According to
                                5    their guidelines, they “have considered ‘natural’ to mean that nothing artificial or
                                6    synthetic (including colors regardless of source) is included in, or has been added to,
                                7    the product that would not normally be expected to be there (56 FR 60421 at
                                8    60466).” 1
                                9             18. On November 10, 2015, in response to citizen petitions and consumer
                               10    requests, the FDA announced the establishment of a docket to receive information
                               11    and comments on the use of the term “natural” in the labeling of human food products
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    to determine whether a definition of “natural” should be established.
     Malibu, CA 90265




                               13             19. Among the 7,687 public comments received by the FDA, not one
                               14    comment from the public stated that “natural” should be allowed in food labeling if
                               15    color is added to a food; rather, hundreds of comments stated “natural” should only
                               16    be used for foods which are free from added coloring. Some representative examples
                               17    include:
                               18                      a.      “When I see the word ‘Natural’ on packaging, I expect the contents
                               19    to have only ingredients as they are found in nature. No chemicals, no coloring, no
                               20    flavoring, no GMO’s.” (Comment from Kristine Milochik. Posted 02/23/2016)
                               21                      b.      “I think the term ‘Natural’ should be banned from food labeling. It
                               22    is too ambiguous! It should be removed from all descriptors, including: Natural
                               23    Flavor, Natural colors, All Natural and so on. I think for the interest of transparency
                               24    all food ingredients should be simply labeled. The consumer has the right to know
                               25
                               26
                                     1
                                       Leslie Kux, FDA Rulemaking Re Term Natural, 12 November 2015.
                               27    https://www.federalregister.gov/documents/2015/11/12/2015-28779/use-of-the-
                               28    term-natural-in-the-labeling-of-human-food-products-request-for-information-and-
                                     comments. (Last visited February 10, 2021).
                                                                                        7
                                    Error! Unknown document property name.              7 COMPLAINT
                                                                             CLASS ACTION
                                       Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 8 of 31



                                1    what they are eating or drinking.” (Comment from Daniel Kinkelaar. Posted
                                2    08/26/2016)
                                3                      c.      “I firmly believe that consumers should be made aware of what
                                4    they are purchasing when shopping for food and too many times companies are
                                5    fooling the public by using the word ‘Natural’ when in fact it is not. When I see the
                                6    word Natural on a food product, I consider this to mean that it is free from all
                                7    additives, GMOs, Preservatives, Drugs, or colors. It is in it’s natural state. I would
                                8    like to see the FDA put more stringent requirements on companies who wish to use
                                9    this term in their products.” (Comment from Artemis Hader. Posted on 02/18/2016)
                               10                      d.      “The term ‘Natural’ should only appear on foods that are organic
                               11    without any preservatives or man-made chemicals. The food should be GMO-free and
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    contain no added colors, flavors, or synthetic substances. If a food product fails to
     Malibu, CA 90265




                               13    meet any of these requirements, then it should not be allowed to have the label
                               14    ‘Natural’ on it.” (Comment from Sara Burr. Posted on 03/16/2016)
                               15                      e.      “Natural should indeed mean no preservatives, additives, GMO's
                               16    and or flavor or color enhancers…” (Comment from Roy Collicutt. Posted on
                               17    03/15/2016)
                               18             20. To date, the FDA has not announced its decision to further define or
                               19    regulate the term “natural” in food labeling.
                               20             21. The “All Natural” label is prominently and conspicuously printed on the
                               21    front of the Products. But the added coloring agents in the Products render the “All
                               22    Natural” label claims false. The added coloring agents, regardless of their source, are
                               23    not ingredients consumers would normally expect to be included products that are
                               24    labeled as “All Natural.”
                               25             22. There are market incentives for companies to label their products as
                               26    “natural.” According to a national representative survey, more than half of consumers
                               27    look for products with a “natural” food label, often under “the false belief that they’re
                               28
                                                                                        8
                                    Error! Unknown document property name.              8 COMPLAINT
                                                                             CLASS ACTION
                                         Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 9 of 31



                                1    produced without...artificial ingredients.”2 As stated supra, the FDA considers
                                2    “natural” to be defined as a product that includes nothing artificial “including colors
                                3    regardless of source” [emphasis added].3 The process by which naturally-sourced
                                4    food coloring is added to products alters their status and renders them as no longer
                                5    “natural.” Therefore, the reasonable consumer will pay a price premium for products
                                6    with an “All Natural” label because they believe these products are safer, more
                                7    nutritious, or otherwise have different attributes than products that do not have the
                                8    label, all things being equal. Thus, these market forces push producers, like
                                9    Defendants, to deceptively label their products as “All Natural” to give themselves a
                               10    market advantage.
                               11             23. Reasonable consumers do not expect a product prominently labeled as
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    “All Natural” to have added coloring. The Products’ labels have the “capacity,
     Malibu, CA 90265




                               13    likelihood, or tendency to deceive or confuse the public” into believing that they are
                               14    fully natural and are truthfully labeled. Williams v. Gerber Prods. Co., 552 F.3d 934,
                               15    938 (9th Cir. 2008) (citing Kasky v. Nike, Inc., 27 Cal.4th 939, 951 (2002) and Leoni
                               16    v. State Bar, 39 Cal. 3d 609, 626 (1985)) (The California Supreme Court has
                               17    recognized “that [consumer protection] laws prohibit ‘not only advertising which is
                               18    false, but also advertising which, although true, is either actually misleading or which
                               19    has a capacity, likelihood or tendency to deceive or confuse the public.’”).
                               20             24. Plaintiffs and other consumers purchased the Products due to their belief
                               21    that the Products are safer, more nutritious, or otherwise have different attributes than
                               22    do products that do not have the “All Natural” label.
                               23             25.      Plaintiffs and the Class made their purchasing decisions in reliance upon
                               24    Defendants’ advertised claims that that Products are “All Natural.”
                               25
                               26
                                     2
                                       Andrea Rock, “Peeling Back the ‘Natural’ Food Label.” Consumer Reports, 27
                               27    January 2016. https://www.consumerreports.org/food-safety/peeling-back-the-
                               28    natural-food-label/ (Last visited February 10, 2021).
                                     3
                                       See Leslie Kux, supra note 1.
                                                                                        9
                                    Error! Unknown document property name.              9 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 10 of 31



                                1             26.      Plaintiffs reasonably and detrimentally relied upon the Products’ front
                                2    labels indicating that the Products are “All Natural.”
                                3             27. Plaintiffs would not have purchased the Products had they known that the
                                4    Products contained ingredients that were added for coloring, thus rendering the
                                5    Products no longer “All Natural.”
                                6             28. Defendants’ conduct threatens California consumers by using false,
                                7    deceptive, and misleading labels. Defendants’ conduct also threatens other
                                8    companies, large and small, who “play by the rules.” Defendants’ conduct stifles
                                9    competition, has a negative impact on the marketplace, and reduces consumer choice.
                               10             29. There is no practical reason for the false or misleading labeling and
                               11    advertising of the Products, other than to mislead consumers as to the actual
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    ingredients of the Products being purchased by consumers while simultaneously
     Malibu, CA 90265




                               13    providing Defendants with a financial windfall as a result of money saved from lower
                               14    supply costs.
                               15             30. Plaintiffs make the allegations herein upon personal knowledge as to
                               16    themselves and their own acts and experiences, and as to all other matters, upon
                               17    information and belief, including investigation conducted by their attorneys.
                               18                                            CLASS ALLEGATIONS
                               19             31. Plaintiffs bring this action on their own behalf and on behalf of all other
                               20    persons similarly situated. The Class which Plaintiffs seek to represent comprises:
                               21
                                               All persons who purchased the Products in the United States for
                               22              personal consumption and not for resale during the time period of four
                               23              years prior to the filing of the complaint through the present.

                               24              California Subclass:
                               25              All persons who purchased the Products in the State of California, for
                                               personal consumption and not for resale during the time period of four
                               26              years prior to the filing of the complaint through the present.
                               27
                                               Kentucky Subclass:
                               28              All persons who purchased the Products in the State of Kentucky, for
                                                                                        10
                                    Error! Unknown document property name.              10 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 11 of 31



                                1              personal consumption and not for resale during the time period of four
                                               years prior to the filing of the complaint through the present.
                                2
                                3                Said definition may be further defined or amended by additional pleadings,
                                4    evidentiary hearings, a class certification hearing, and orders of this Court.
                                5             32. The Class (and each Subclass) is so numerous that their individual joinder
                                6    is impractical. Plaintiffs believe that the Class and each Subclass consists of hundreds
                                7    of thousands of individuals.
                                8             33. There is a well-defined community of interest in the questions of law and
                                9    fact involved affecting the parties to be represented. The questions of law and fact
                               10    common to the Class predominate over questions which may affect individual Class
                               11    members. Common questions of law and fact include, but are not limited to, the
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    following:
     Malibu, CA 90265




                               13                      a.      Whether Defendants’ conduct constitutes an unfair method of
                               14    competition, or unfair or deceptive act or practice, in violation of Civil Code section
                               15    1750, et seq.;
                               16                      b.      Whether Defendants used deceptive representations in connection
                               17    with the sale of the Products in violation of Civil Code section 1750, et seq.;
                               18                      c.      Whether Defendants represented the Products as having
                               19    characteristics or qualities that they do not have in violation of Civil Code section
                               20    1750, et seq.;
                               21                      d.      Whether Defendants advertised the Products with intent not to sell
                               22    them as advertised in violation of Civil Code section 1750, et seq.;
                               23                      e.      Whether Defendants’ labeling and advertising of the Products are
                               24    untrue or misleading in violation of Business and Professions Code section 17500, et
                               25    seq.;
                               26                      f.      Whether Defendants knew or by the exercise of reasonable care
                               27    should have known their labeling and advertising was and is untrue or misleading in
                               28    violation of Business and Professions Code section 17500, et seq.;
                                                                                        11
                                    Error! Unknown document property name.              11 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 12 of 31



                                1                      g.      Whether Defendants’ conduct is an unfair business practice within
                                2    the meaning of Business and Professions Code section 17200, et seq.;
                                3                      h.      Whether Defendants’ conduct is a fraudulent business practice
                                4    within the meaning of Business and Professions Code section 17200, et seq.;
                                5                      i.      Whether Defendants’ conduct is an unlawful business practice
                                6    within the meaning of Business and Professions Code section 17200, et seq.;
                                7                      j.      Whether Plaintiffs and the Class paid more money for the Products
                                8    than they actually received; and
                                9                      k.      How much more money Plaintiffs and the Class paid for the
                               10    Products than they actually received.
                               11             34. Plaintiffs’ claims are typical of the claims of the Class, and Plaintiffs will
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    fairly and adequately represent and protect the interests of the Class. Plaintiffs have
     Malibu, CA 90265




                               13    retained competent and experienced counsel in class action and other complex
                               14    litigation.
                               15             35. Plaintiffs and the Class have suffered injury in fact and have lost money
                               16    as a result of Defendants’ false representations and material omissions. Plaintiffs
                               17    purchased the Products under the false belief that they were “All Natural.” Plaintiffs
                               18    relied upon Defendants’ packaging and would not have purchased the Products if they
                               19    had known that the Products contained ingredients that were added for coloring.
                               20             36. A class action is superior to other available methods for fair and efficient
                               21    adjudication of this controversy. The expense and burden of individual litigation
                               22    would make it impracticable or impossible for the Class to prosecute their claims
                               23    individually.
                               24             37. The trial and litigation of Plaintiffs’ claims are manageable. Individual
                               25    litigation of the legal and factual issues raised by Defendants’ conduct would increase
                               26    delay and expense to all parties and the court system. The class action device presents
                               27    far fewer management difficulties and provides the benefits of a single, uniform
                               28    adjudication, economies of scale, and comprehensive supervision by a single court.

                                                                                        12
                                    Error! Unknown document property name.              12 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 13 of 31



                                1             38. Defendants have acted on grounds generally applicable to the entire
                                2    Class, thereby making final injunctive relief and/or corresponding declaratory relief
                                3    appropriate with respect to the Class as a whole. The prosecution of separate actions
                                4    by individual Class members would create the risk of inconsistent or varying
                                5    adjudications with respect to individual Class members that would establish
                                6    incompatible standards of conduct for Defendants.
                                7             39. Absent a class action, Defendants will likely retain the benefits of their
                                8    wrongdoing. Because of the small size of the individual Class members’ claims, few,
                                9    if any, Class members could afford to seek legal redress for the wrongs complained
                               10    of herein. Absent a representative action, the Class will continue to suffer losses and
                               11    Defendants will be allowed to continue these violations of law and to retain the
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    proceeds of their ill-gotten gains.
     Malibu, CA 90265




                               13                                                 COUNT ONE
                               14                      Violation of California Consumers Legal Remedies Act,
                               15                                 California Civil Code Section 1750, et seq.
                               16             40. Plaintiffs repeat and reallege all allegations of the previous paragraphs,
                               17    and incorporate the same as if set forth herein at length.
                               18             41. Plaintiffs bring this cause of action pursuant to Civil Code section 1750,
                               19    et seq., the Consumers Legal Remedies Act (“CLRA”), on their own behalf and on
                               20    behalf of all other persons similarly situated.
                               21             42. The CLRA prohibits certain “unfair methods of competition and unfair or
                               22    deceptive acts or practices” in connection with a sale of goods.
                               23             43. The sale of Defendant’s products to Plaintiffs and Class members
                               24    constitutes “transaction” within the meaning of California Civil Code Section
                               25    1761(e).
                               26             44. Defendants products are “goods” within the meaning of California Civil
                               27    Code Section 1761.
                               28
                                                                                        13
                                    Error! Unknown document property name.              13 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 14 of 31



                                1             45. The CLRA prohibits certain “unfair methods of competition and unfair or
                                2    deceptive acts or practices” in connection with a sale of goods and prohibits
                                3    “representing that goods or services have sponsorship, approval, characteristics,
                                4    ingredients, uses, benefits, or quantities that they do not have.” California Civil Code
                                5    Section 1770 (a)(5).
                                6             46.      The CLRA also prohibits representing that the products are of “a
                                7    particular standard, quality, or grade” when it is of another. California Civil Code
                                8    Section 1770(a)(7).
                                9             47.     The CLRA prohibits advertising goods with the intent not to sell them as
                               10    advertised and representing the goods have been supplied in accordance with a
                               11    previous representation when the they have not. California Civil Code Section
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    1770(a)(9).
     Malibu, CA 90265




                               13             48. The practices described herein, specifically Defendants’ packaging,
                               14    advertising, and sale of the Products, were intended to result and did result in the sale
                               15    of the Products to the consuming public and violated and continue to violate the
                               16    CLRA by (1) using deceptive representations in connection with the Products; and
                               17    (2) advertising and packaging the Products with intent not to sell them as advertised.
                               18             49. Defendants fraudulently deceived Plaintiffs and the Class by
                               19    misrepresenting the Products as having characteristics which they do not have, e.g.,
                               20    advertising the Products in such a way to represent them as “All Natural” when the
                               21    Products contain coloring additives. In doing so, Defendants misrepresented and
                               22    concealed material facts from Plaintiffs and the Class. Said misrepresentations and
                               23    concealment were done with the intention of deceiving Plaintiffs and the Class and
                               24    depriving them of their legal rights and money.
                               25             50. Defendants fraudulently deceived Plaintiffs and the Class by labeling and
                               26    advertising the Products with the intent not to sell them as advertised. Specifically,
                               27    Defendants intentionally labeled and misrepresented the Products as “All Natural,”
                               28    and failed to disclose the coloring agents in the Products. In doing so, Defendants
                                                                                        14
                                    Error! Unknown document property name.              14 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 15 of 31



                                1    intentionally misrepresented and concealed material facts from Plaintiffs and the
                                2    Class. Said misrepresentations and concealment were done with the intention of
                                3    deceiving Plaintiffs and the Class and depriving them of their legal rights and money.
                                4             51. Defendants knew or should have known, through the exercise of
                                5    reasonable care, that the Products’ labeling and advertising were misleading.
                                6             52. Defendants’ actions as described herein were done with conscious
                                7    disregard of Plaintiffs’ rights, and Defendants were wanton and malicious in their
                                8    concealment of the same.
                                9             53. Defendants’ labeling and advertising of the Products were a material
                               10    factor in Plaintiffs’ and the Class’s decisions to purchase the Products. Based on
                               11    Defendants’ labeling and advertising of the Products, Plaintiffs and the Class
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    reasonably believed that they were purchasing products that were safer, more
     Malibu, CA 90265




                               13    nutritious, or otherwise had different attributes than products that do not have the “All
                               14    Natural” label. Had they known the truth of the matter, Plaintiffs and the Class would
                               15    not have purchased the Products.
                               16             54. Plaintiffs and the Class have suffered injury in fact and have lost money
                               17    as a result of Defendants’ unfair, unlawful, and fraudulent conduct. Specifically,
                               18    Plaintiffs paid for beverages that were different from what they were reasonably
                               19    expecting to receive when they decided to make their purchases. Plaintiffs would not
                               20    have purchased the Products had they known that the Products contained coloring
                               21    agents that rendered them not natural.
                               22             55. Defendants’ false and misleading labeling and advertising should be
                               23    enjoined due to their false, misleading, and/or deceptive nature.
                               24             56. By letter dated December 8, 2020, Plaintiffs advised Keurig Dr. Pepper
                               25    Inc. and Snapple Beverage Corp. of their false and misleading claims pursuant to
                               26    California Civil Code Section 1782(a).
                               27             57. Pursuant to Section 1780(a) of the Act, Plaintiffs seek injunctive relief in
                               28    the form of an order enjoining the above-described wrongful acts and practices of

                                                                                        15
                                    Error! Unknown document property name.              15 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 16 of 31



                                1    Defendants, including, but not limited to, an order enjoining Defendants from
                                2    continuing to make the label and advertising claims challenged herein. Plaintiffs also
                                3    request an order awarding Plaintiffs and the Class restitution of the money
                                4    wrongfully acquired by Defendants. Plaintiffs shall be irreparably harmed if such an
                                5    order is not granted.
                                6         58.         Plaintiffs respectfully request that the Court enjoin Defendants from
                                7    continuing to employ the unlawful methods, acts, and practices alleged herein
                                8    pursuant to § 1780(a)(2). In addition, Defendants should be compelled to provide
                                9    restitution and damages to consumers who paid for Products that are not what they
                               10    expected to receive due to Defendants’ misrepresentations.
                               11                     a.       Plaintiffs and members of the Class are entitled to equitable relief
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12                     as no adequate remedy at law exists.
     Malibu, CA 90265




                               13                              (1)      Injunctive relief is appropriate on behalf of Plaintiffs and
                               14                              members of the Class because Defendants continue to deceptively
                               15                              label the Products as “All Natural.” Injunctive relief is necessary
                               16                              to prevent Defendants from continuing to engage in the unlawful
                               17                              conduct described herein and to prevent future harm—none of
                               18                              which can be achieved through available legal remedies. Further,
                               19                              injunctive relief, in the form of packaging or label modifications,
                               20                              is necessary to dispel public misperception about the Products that
                               21                              has resulted from years of Defendants’ unfair, fraudulent, and
                               22                              unlawful marketing efforts. Such modifications would include,
                               23                              reformulating the Products so they do not contain added coloring
                               24                              or removing the “All Natural” label claims. Such relief is also not
                               25                              available through a legal remedy as monetary damages may be
                               26                              awarded to remedy past harm (i.e., purchasers who have been
                               27                              misled), while injunctive relief is necessary to remedy future harm
                               28                              (i.e., prevent future purchasers from being misled), under the

                                                                                        16
                                    Error! Unknown document property name.              16 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 17 of 31



                                1                              current circumstances where the dollar amount of future damages
                                2                              is not reasonably ascertainable at this time. Plaintiffs are,
                                3                              currently, unable to accurately quantify the damages caused by
                                4                              Defendants’ future harm (e.g., the dollar amount that Plaintiffs and
                                5                              Class members overpay pay for the underfilled Products),
                                6                              rendering injunctive relief a necessary remedy.
                                7                                                 COUNT TWO
                                8                             Violation of California False Advertising Law,
                                9                          Business & Professions Code Section 17500, et seq.
                               10             59. Plaintiffs repeat and reallege the allegations set forth in the preceding
                               11    paragraphs, and incorporate the same as if set forth herein at length.
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12             60. Plaintiffs bring this cause of action pursuant to Business and Professions
     Malibu, CA 90265




                               13    Code section 17500, et seq., on their own behalf and on behalf of all other persons
                               14    similarly situated.
                               15             61. California’s False Advertising Law, California Business and Professions
                               16    Code section 17500, et seq., makes it “unlawful for any person to make or disseminate
                               17    or cause to be made or disseminated before the public in this state, in any advertising
                               18    device or in any other manner or means whatever, including over the Internet, any
                               19    statement, concerning personal property or services, professional or otherwise, or
                               20    performance or disposition thereof, which is untrue or misleading and which is
                               21    known, or which by the exercise of reasonable care should be known, to be untrue or
                               22    misleading.”
                               23             62. Defendants knowingly disseminated misleading claims regarding the
                               24    Products in order to mislead the public about the ingredient makeup of the Products.
                               25             63. Defendants controlled the labeling, packaging, production and
                               26    advertising of the Products. Defendants knew or should have known, through the
                               27    exercise of reasonable care, that their representations and omissions about the
                               28    ingredients of the Products were untrue, deceptive, and misleading.
                                                                                        17
                                    Error! Unknown document property name.              17 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 18 of 31



                                1             64. Defendants’ action of displaying misleading claims and omissions about
                                2    the ingredients of the Products in prominent type face on each of the Products’ front
                                3    labels is likely to deceive the general public.
                                4             65. Defendants’ actions in violation of Section 17500 were false and
                                5    misleading such that the general public is and was likely to be deceived.
                                6             66. As a direct and proximate result of Defendants’ conduct alleged herein in
                                7    violation of the FAL, Plaintiffs and members of the Class, pursuant to § 17535, are
                                8    entitled to an order of this Court enjoining such future wrongful conduct on the part
                                9    of Defendants, and requiring Defendants to disclose the true nature of their
                               10    misrepresentations.
                               11                     b.       Plaintiffs and members of the Class are entitled to equitable relief
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12                     as no adequate remedy at law exists.
     Malibu, CA 90265




                               13                              (1)      The scope of permissible plaintiffs under the FAL is broader
                               14                     than the CLRA to include, for example, individuals or entities who
                               15                     purchased the Products for non-personal, non-family, and non-household
                               16                     purposes. Thus, Plaintiffs and class members may be entitled to
                               17                     restitution under the FAL, while not entitled to damages under the
                               18                     CLRA.
                               19                              (2)      Injunctive relief is appropriate on behalf of Plaintiffs and
                               20                     members of the Class because Defendants continue to deceptively label
                               21                     the Products and deliberately omit that the Products contain coloring
                               22                     additives that render the Products no longer “All Natural.” Injunctive
                               23                     relief is necessary to prevent Defendants from continuing to engage in
                               24                     the unlawful conduct described herein and to prevent future harm—none
                               25                     of which can be achieved through available legal remedies. Further,
                               26                     injunctive relief, in the form of label modifications, is necessary to dispel
                               27                     public misperception about the Products that has resulted from years of
                               28                     Defendant’s unfair, fraudulent, and unlawful marketing efforts. Such

                                                                                        18
                                    Error! Unknown document property name.              18 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 19 of 31



                                1                     modifications would include, but are not limited to, reformulating the
                                2                     Products or removing the false “All Natural” labeling. Such relief is also
                                3                     not available through a legal remedy as monetary damages may be
                                4                     awarded to remedy past harm (i.e., purchasers who have been misled),
                                5                     while injunctive relief is necessary to remedy future harm (i.e., prevent
                                6                     future purchasers from being misled), under the current circumstances
                                7                     where the dollar amount of future damages is not reasonably
                                8                     ascertainable at this time. Plaintiffs are, currently, unable to accurately
                                9                     quantify the damages caused by Defendants’ future harm (e.g., the dollar
                               10                     amount that Plaintiffs and Class members overpay pay for the falsely
                               11                     labeled Products), rendering injunctive relief a necessary remedy.
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12             67. Plaintiffs and the Class have suffered injury in fact and have lost money
     Malibu, CA 90265




                               13    as a result of Defendants’ false representations. Plaintiffs purchased the Products in
                               14    reliance upon the claims and omissions by Defendants that the Products are “All
                               15    Natural,” as represented by Defendants’ labeling and advertising. Plaintiffs would not
                               16    have purchased the Products if they had known that the claims and advertising as
                               17    described herein were false and misleading.
                               18             68. Plaintiffs and members of the Class also request an order requiring
                               19    Defendants to disgorge their ill-gotten gains and/or award full restitution of all monies
                               20    wrongfully acquired by Defendants by means of such acts of false advertising, plus
                               21    interests and attorneys’ fees.
                               22                                                COUNT THREE
                               23                          Violation of California Unfair Competition Law
                               24                              Business and Professions Code § 17200 et seq.
                               25             69. Plaintiffs repeat and reallege the allegations set forth above, and
                               26    incorporate the same as if set forth herein at length.
                               27             70. Plaintiffs bring this cause of action pursuant to Business and Professions
                               28    Code § 17200, et seq., on their own behalf and on behalf of all other persons similarly
                                                                                        19
                                    Error! Unknown document property name.              19 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 20 of 31



                                1    situated. Plaintiffs seek to represent a Class consisting of “All persons who purchased
                                2    the Products in the United States, or alternatively, in the State of California personal
                                3    consumption and not for resale during the time period of four years prior to the filing
                                4    of the complaint through the present.” Excluded from the Class are Defendants’
                                5    officers, directors, and employees, and any individual who received remuneration
                                6    from Defendants in connection with that individual’s use or endorsement of the
                                7    Products.
                                8             71. The UCL prohibits “any unlawful, unfair... or fraudulent business act or
                                9    practice.” Cal. Bus & Prof. Code § 17200.
                               10                                               A. “Unfair” Prong
                               11             72. Under California’s Unfair Competition Law, Cal. Bus. & Prof. Code §
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    17200, et. seq., a challenged activity is “unfair” when “any injury it causes outweighs
     Malibu, CA 90265




                               13    any benefits provided to consumers and the injury is one that the consumers
                               14    themselves could not reasonably avoid.” Camacho v. Auto Club of Southern
                               15    California, 142 Cal. App. 4th 1394, 1403 (2006).
                               16             73. Defendants’ advertising and labeling of the Products as “All Natural,”
                               17    when the Products contain coloring additives, are false, misleading, and deceptive.
                               18             74. Defendants’ false advertising of the Products causes injuries to
                               19    consumers, who do not receive the promised benefits from the Products in proportion
                               20    to their reasonable expectations.
                               21             75. Through false, misleading, and deceptive labeling of the Products,
                               22    Defendants seek to take advantage of consumers’ desire for “All Natural” and pure
                               23    products, while reaping the financial benefits of manufacturing lower quality
                               24    Products.
                               25             76. When Defendants claim the Products are “All Natural,” they provide false
                               26    promises to consumers and stifle competition in the marketplace.
                               27             77. Consumers cannot avoid any of the injuries caused by Defendants’ false
                               28    and misleading advertising of the Products.

                                                                                        20
                                    Error! Unknown document property name.              20 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 21 of 31



                                1             78. Some courts conduct a balancing test to decide if a challenged activity
                                2    amounts to unfair conduct under California Business and Professions Code Section
                                3    17200. The courts “weigh the utility of the Defendants’ conduct against the gravity
                                4    of the harm alleged to the victim.” Davis v. HSBC Bank Nevada, N.A., 691 F. 3d 1152,
                                5    1169 (9th Cir. 2012).
                                6             79. Defendants’ material omissions result in financial harm to consumers.
                                7    Thus, the utility of Defendants’ conduct is vastly outweighed by the gravity of its
                                8    harm.
                                9             80. Some courts require the “unfairness must be tethered to some legislative
                               10    declared policy or proof of some actual or threatened impact on competition.” Lozano
                               11    v. AT&T Wireless Servs. Inc., 504 F. 3d 718, 735 (9th Cir. 2007).
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12             81. Defendants’ advertising of the Products, as alleged in the preceding
     Malibu, CA 90265




                               13    paragraphs, is false, deceptive, misleading, and unreasonable, and constitutes unfair
                               14    conduct.
                               15             82. Defendants knew or should have known of their unfair conduct.
                               16             83. As alleged in the preceding paragraphs, the material misrepresentations
                               17    by Defendants detailed above constitute an unfair business practice within the
                               18    meaning of California Business & Professions Code § 17200.
                               19             84. There were reasonably available alternatives to further Defendants’
                               20    legitimate business interests other than the conduct described herein. Defendants
                               21    could have marketed the Products without making any false statements about the
                               22    Products’ ingredients.
                               23             85. All of the conduct alleged herein occurs and continues to occur in
                               24    Defendants’ business. Defendants’ wrongful conduct is part of a pattern or
                               25    generalized course of conduct repeated on thousands of occasions daily.
                               26             86. Pursuant to Business & Professions Code Section 17203, Plaintiffs and
                               27    the Class seek an order of this Court enjoining Defendants from continuing to engage,
                               28    use, or employ their practice of false and deceptive advertising of the Products.

                                                                                        21
                                    Error! Unknown document property name.              21 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 22 of 31



                                1    Likewise, Plaintiffs and the Class seek an order requiring Defendants to disclose such
                                2    misrepresentations, and additionally request an order awarding Plaintiffs restitution
                                3    of the money wrongfully acquired by Defendants by means of responsibility attached
                                4    to Defendants’ failure to disclose the existence and significance of said
                                5    misrepresentations in an amount to be determined at trial.
                                6             87. Plaintiffs and the Class have suffered injury in fact and have lost money
                                7    as a result of Defendants’ unfair conduct. Plaintiffs paid an unwarranted premium for
                                8    the Products. Plaintiffs would not have purchased the Products if they had known that
                                9    the Products were not “All Natural” but instead contained added coloring.
                               10                                             B. “Fraudulent” Prong
                               11             88. California Business and Professions Code § 17200, et seq. considers
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    conduct fraudulent and prohibits said conduct if it is likely to deceive members of the
     Malibu, CA 90265




                               13    public. Bank of the West v. Superior Court, 2 Cal. 4th 1254, 1267 (1992).
                               14             89. Defendants’ advertising of the Products as “All Natural,” without
                               15    referring to their actual characterization, is likely to deceive members of the public
                               16    into believing that the Products are natural.
                               17             90. Defendants’ advertising of the Products, as alleged in the preceding
                               18    paragraphs, is false, deceptive, misleading, and unreasonable and constitutes
                               19    fraudulent conduct.
                               20             91. Defendants knew or should have known of their fraudulent conduct.
                               21             92. As alleged in the preceding paragraphs, the material misrepresentations
                               22    and omissions by Defendants detailed above constitute a fraudulent business practice
                               23    in violation of California Business & Professions Code Section 17200.
                               24             93. There were reasonably available alternatives to further Defendants’
                               25    legitimate business interests, other than the conduct described herein. Defendants
                               26    could have refrained from labeling the Products as “All Natural.”
                               27             94.       All of the conduct alleged herein occurs and continues to occur in
                               28    Defendants’ business. Defendants’ wrongful conduct is part of a pattern or

                                                                                        22
                                    Error! Unknown document property name.              22 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 23 of 31



                                1    generalized course of conduct repeated on thousands of occasions daily.
                                2             95. Pursuant to Business & Professions Code Section 17203, Plaintiffs and
                                3    the Class seek an order of this Court enjoining Defendants from continuing to engage,
                                4    use, or employ their practice of false and deceptive advertising of the Products.
                                5    Likewise, Plaintiffs and the Class seek an order requiring Defendants to disclose such
                                6    misrepresentations, and additionally request an order awarding Plaintiffs restitution
                                7    of the money wrongfully acquired by Defendants by means of responsibility attached
                                8    to Defendants’ failure to disclose the existence and significance of said
                                9    misrepresentations in an amount to be determined at trial.
                               10             96. Plaintiffs and the Class have suffered injury in fact and have lost money
                               11    as a result of Defendants’ fraudulent conduct. Plaintiffs and the Class paid an
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    unwarranted premium for the Products. Plaintiffs and the Class would not have
     Malibu, CA 90265




                               13    purchased the Products if they had known that the Products were not “All Natural.”
                               14                                              C. “Unlawful” Prong
                               15             97. California Business and Professions Code Section 17200, et seq.,
                               16    identifies violations of other laws as “unlawful practices that the unfair competition
                               17    law makes independently actionable.” Velazquez v. GMAC Mortg. Corp., 605 F.
                               18    Supp. 2d 1049, 1068 (C.D. Cal. 2008).
                               19             98. Defendants’ advertising of the Products, as alleged in the preceding
                               20    paragraphs, violates California Civil Code Section 1750, et seq., California Business
                               21    and Professions Code Section 17500, et seq.
                               22             99. Defendants’ packaging, labeling, and advertising of the Products, as
                               23    alleged in the preceding paragraphs, are false, deceptive, misleading, and
                               24    unreasonable, and constitute unlawful conduct.
                               25             100. Defendants knew or should have known of their unlawful conduct.
                               26             101. As alleged in the preceding paragraphs, the misrepresentations by
                               27    Defendants detailed above constitute an unlawful business practice within the
                               28    meaning of California Business and Professions Code Section 17200.

                                                                                        23
                                    Error! Unknown document property name.              23 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 24 of 31



                                1             102. There were reasonably available alternatives to further Defendants’
                                2    legitimate business interests other than the conduct described herein. Defendants
                                3    could have refrained from omitting the true characteristics of the Products.
                                4             103. All of the conduct alleged herein occurred and continues to occur in
                                5    Defendants’ business. Defendants’ wrongful conduct is part of a pattern or
                                6    generalized course of conduct repeated on thousands of occasions daily.
                                7             104. Pursuant to Business and Professions Code Section 17203, Plaintiffs and
                                8    the Class seek an order of this Court enjoining Defendants from continuing to engage,
                                9    use, or employ their practice of false and deceptive advertising of the Products.
                               10    Likewise, Plaintiffs and the Class seek an order requiring Defendants to disclose such
                               11    misrepresentations, and additionally request an order awarding Plaintiffs restitution
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    of the money wrongfully acquired by Defendants by means of responsibility attached
     Malibu, CA 90265




                               13    to Defendants’ failure to disclose the existence and significance of said
                               14    misrepresentations in an amount to be determined at trial.
                               15             105. Plaintiffs and the Class have suffered injury in fact and have lost money
                               16    as a result of Defendants’ unlawful conduct. Plaintiffs paid an unwarranted premium
                               17    for the Products. Plaintiffs would not have purchased the Products if they had known
                               18    that Defendants purposely deceived consumers into believing that the Products were
                               19    “All Natural.”
                               20         106.        As a result of the business acts and practices described above, Plaintiffs
                               21    and members of the Class, pursuant to § 17203, are entitled to an order enjoining such
                               22    future wrongful conduct on the part of Defendants and such other orders and
                               23    judgments that may be necessary to disgorge Defendants’ ill-gotten gains and to
                               24    restore to any person in interest any money paid for the Products as a result of the
                               25    wrongful conduct of Defendants.
                               26                     c.       Plaintiffs and members of the Class are entitled to equitable relief
                               27                     as no adequate remedy at law exists.
                               28
                                                                                        24
                                    Error! Unknown document property name.              24 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 25 of 31



                                1                              (1)      The applicable limitations period is four years for claims
                                2                              brought under the UCL, which is one year longer than the
                                3                              applicable statute of limitations under the FAL and CLRA. Thus,
                                4                              class members who purchased the Products between 3 and 4 years
                                5                              prior to the filing of the complaint will be barred from the Class if
                                6                              equitable relief were not granted under the UCL.
                                7                              (2)      The scope of actionable misconduct under the unfair prong
                                8                              of the UCL is broader than the other causes of action asserted
                                9                              herein to include, for example, the overall false and misleading
                               10                              marketing scheme of labeling the Products as “All Natural.” Thus,
                               11                              Plaintiffs and class members may be entitled to restitution under
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12                              the UCL, while not entitled to damages under other causes of
     Malibu, CA 90265




                               13                              action asserted herein (e.g., the FAL requires actual or constructive
                               14                              knowledge of the falsity; the CLRA is limited to certain types of
                               15                              plaintiffs (an individual who seeks or acquires, by purchase or
                               16                              lease, any goods or services for personal, family, or household
                               17                              purposes) and other statutorily enumerated conduct).
                               18                              (3)      Injunctive relief is appropriate on behalf of Plaintiffs and
                               19                              members of the Class because Defendants continue to deceptively
                               20                              label the Products. Injunctive relief is necessary to prevent
                               21                              Defendants from continuing to engage in this unfair, fraudulent,
                               22                              and/or unlawful conduct described herein and to prevent future
                               23                              harm—none of which can be achieved through available legal
                               24                              remedies. Further, injunctive relief, in the form of packaging or
                               25                              label modifications, is necessary to dispel public misperception
                               26                              about the Products that has resulted from years of Defendant’s
                               27                              unlawful marketing efforts. Such modifications could include, but
                               28                              are not limited to, reformulating the Products so they do not

                                                                                        25
                                    Error! Unknown document property name.              25 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 26 of 31



                                1                              contain added coloring, or remove the “All Natural” label claims.
                                2                              Such relief is not available through a legal remedy, as monetary
                                3                              damages may be awarded to remedy past harm (i.e., purchasers
                                4                              who have been misled), while injunctive relief is necessary to
                                5                              remedy future harm (i.e., prevent future purchasers from being
                                6                              misled), under the current circumstances where the dollar amount
                                7                              of future damages is not reasonably ascertainable at this time.
                                8                              Plaintiffs are, currently, unable to accurately quantify the damages
                                9                              caused by Defendants’ future harm (e.g., the dollar amount that
                               10                              Plaintiffs and Class members will pay for the falsely labeled
                               11                              Products), rendering injunctive relief a necessary remedy.
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12             107. Pursuant to Civil Code § 3287(a), Plaintiff and the Class are further
     Malibu, CA 90265




                               13    entitled to pre-judgment interest as a direct and proximate result of Defendant’s unfair
                               14    and fraudulent business conduct. The amount on which interest is to be calculated is
                               15    a sum certain and capable of calculation, and Plaintiff and the Class are entitled to
                               16    interest in an amount according to proof.
                               17                                                COUNT FOUR
                               18                                               Unjust Enrichment
                               19             108. Plaintiffs repeat and reallege the allegations set forth above, and
                               20    incorporate the same as if set forth herein at length.
                               21             109. By means of Defendants’ wrongful conduct alleged herein, Defendants
                               22             knowingly sold the Products to Plaintiffs and members of the Class in a manner
                               23    that was unfair, unconscionable, and oppressive.
                               24             110. Defendants knowingly received and retained wrongful benefits and funds
                               25    from Plaintiffs and members of the Class. In so doing, Defendants acted with
                               26    conscious disregard for the rights of Plaintiffs and members of the Class.
                               27             111. As a result of Defendants’ wrongful conduct as alleged herein,
                               28    Defendants have been unjustly enriched at the expense of, and to the detriment of,
                                                                                        26
                                    Error! Unknown document property name.              26 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 27 of 31



                                1    Plaintiffs and members of the Class.
                                2             112. Defendants’ unjust enrichment is traceable to, and resulted directly and
                                3    proximately from, the conduct alleged herein.
                                4             113. Under the common law doctrine of unjust enrichment, it is inequitable for
                                5    Defendants to be permitted to retain the benefits they received, without justification,
                                6    from selling the Products to Plaintiffs and members of the Class in an unfair,
                                7    unconscionable, and oppressive manner. Defendants’ retention of such funds under
                                8    such circumstances making it inequitable to do so constitutes unjust enrichment.
                                9             114. The financial benefits derived by Defendants rightfully belong to
                               10    Plaintiffs and members of the Class. Defendants should be compelled to return in a
                               11    common fund for the benefit of Plaintiffs and members of the Class all wrongful or
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    inequitable proceeds received by Defendants.
     Malibu, CA 90265




                               13             115. Plaintiffs and members of the Class have no adequate remedy at law.
                               14                                                  COUNT FIVE
                               15                                            Breach of Express Warranty
                               16             116. Plaintiffs repeat and reallege all the allegations of the previous paragraphs
                               17    and incorporate the same as if set forth herein at length.
                               18             117. Defendants expressly warrant that the Products are “All Natural,” as set
                               19    forth above. Defendants’ claims constitute an affirmation of fact, promise, and/or
                               20    description of the goods that became part of the basis of the bargain and created an
                               21    express warranty that the goods would conform to the stated promise. Plaintiffs placed
                               22    importance on Defendants’ claims.
                               23             118. All conditions precedent to Defendants’ liability under this contract have
                               24    been performed by Plaintiffs and the Class.
                               25             119. Defendants breached the terms of the express warranties, with Plaintiffs
                               26    and the Class by not providing Products that conform to the advertising and label
                               27    claims.
                               28             120. As a result of Defendants’ breach of contract, Plaintiffs and the Class have
                                                                                        27
                                    Error! Unknown document property name.              27 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 28 of 31



                                1    been damaged in an amount to be determined at trial.
                                2                                                  COUNT SIX
                                3                              Violation of Kentucky False Advertising Law,
                                4                       Kentucky Revised Statutes 367.110 and 367.170 et seq.
                                5                                              (Kentucky Class Only)
                                6             121. Plaintiffs repeat and reallege the allegations set forth in the preceding
                                7    paragraphs, and incorporate the same as if set forth herein at length.
                                8             122. Plaintiffs bring this cause of action pursuant to Kentucky Consumer
                                9    Protection Act (“KCPA”) 367.110 and 170., et seq., on their own behalf and on behalf
                               10    of all other persons similarly situated.
                               11             123. KCPA prohibits unlawful any “unfair, false, misleading, or deceptive acts
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    or practices in the conduct of any trade or commerce.” (367.170)
     Malibu, CA 90265




                               13             124. Here, each Plaintiff and putative class member purchased goods
                               14    (Defendants’ Products) primarily for personal, family, and household purposes, and
                               15    as a result of Defendants’ misrepresentations suffered an ascertainable loss of money
                               16    which they paid for the Products.
                               17             125. Defendants knowingly disseminated misleading claims regarding the
                               18    Products in order to mislead the public about the ingredient makeup of the Products.
                               19             126. Defendants controlled the labeling, packaging, production and
                               20    advertising of the Products. Defendants knew or should have known, through the
                               21    exercise of reasonable care, that their representations and omissions about the
                               22    ingredients of the Products were untrue, deceptive, and misleading.
                               23             127. Defendants’ action of displaying misleading claims and omissions about
                               24    the ingredients of the Products in prominent type face on each of the Products’ front
                               25    labels is likely to deceive the general public.
                               26             128. Defendants’ actions in violation of Section 367.170 were false and
                               27    misleading such that the general public is and was likely to be deceived.
                               28
                                                                                        28
                                    Error! Unknown document property name.              28 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 29 of 31



                                1             129. As a direct and proximate result of Defendants’ conduct alleged herein in
                                2    violation of the FAL, Plaintiffs and members of the Class, pursuant to § 367.170, are
                                3    entitled to an order of this Court enjoining such future wrongful conduct on the part
                                4    of Defendants, and requiring Defendants to disclose the true nature of their
                                5    misrepresentations.
                                6                     d.       Plaintiffs and members of the Class are entitled to equitable relief
                                7                     as no adequate remedy at law exists.
                                8                              (1)      Restitution;
                                9                              (2)      Injunctive relief is appropriate on behalf of Plaintiffs and
                               10                     members of the Class because Defendants continue to deceptively label
                               11                     the Products and deliberately omit that the Products contain coloring
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12                     additives that render the Products no longer “All Natural.” Injunctive
     Malibu, CA 90265




                               13                     relief is necessary to prevent Defendants from continuing to engage in
                               14                     the unlawful conduct described herein and to prevent future harm—none
                               15                     of which can be achieved through available legal remedies. Further,
                               16                     injunctive relief, in the form of label modifications, is necessary to dispel
                               17                     public misperception about the Products that has resulted from years of
                               18                     Defendant’s unfair, fraudulent, and unlawful marketing efforts. Such
                               19                     modifications would include, but are not limited to, reformulating the
                               20                     Products or removing the false “All Natural” labeling. Such relief is also
                               21                     not available through a legal remedy as monetary damages may be
                               22                     awarded to remedy past harm (i.e., purchasers who have been misled),
                               23                     while injunctive relief is necessary to remedy future harm (i.e., prevent
                               24                     future purchasers from being misled), under the current circumstances
                               25                     where the dollar amount of future damages is not reasonably
                               26                     ascertainable at this time. Plaintiffs are, currently, unable to accurately
                               27                     quantify the damages caused by Defendants’ future harm (e.g., the dollar
                               28
                                                                                        29
                                    Error! Unknown document property name.              29 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 30 of 31



                                1                     amount that Plaintiffs and Class members overpay pay for the falsely
                                2                     labeled Products), rendering injunctive relief a necessary remedy.
                                3                              (3)      Attorneys’ fees and costs
                                4                              (4)      Punitive damages.
                                5             130. Plaintiffs and the Class have suffered injury in fact and have lost money
                                6    as a result of Defendants’ false representations. Plaintiffs purchased the Products in
                                7    reliance upon the claims and omissions by Defendants that the Products are “All
                                8    Natural,” as represented by Defendants’ labeling and advertising. Plaintiffs would not
                                9    have purchased the Products if they had known that the claims and advertising as
                               10    described herein were false and misleading.
                               11             131. Plaintiffs and members of the Class also request an order requiring
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    Defendants to disgorge their ill-gotten gains and/or award full restitution of all monies
     Malibu, CA 90265




                               13    wrongfully acquired by Defendants by means of such acts of false advertising, plus
                               14    interests and attorneys’ fees.
                               15                                            PRAYER FOR RELIEF
                               16             WHEREFORE, Plaintiffs, individually and on behalf of all others similarly
                               17    situated, pray for judgment and relief on all Causes of Action as follows:
                               18                     A.       This action be certified as a class action;
                               19                     B.       Plaintiffs be appointed as the representatives of the Class and any
                               20                              Subclasses;
                               21                     C.       Defendant’s conduct be declared unlawful;
                               22                     D.       An order enjoining Defendants from continuing to label and
                               23                              advertise the Products as challenged herein;
                               24                     E.       For an award of restitutionary damages in an amount according to
                               25                              proof at trial;
                               26                     F.       An order that Defendants engage in corrective advertising
                               27                              campaign;
                               28
                                                                                        30
                                    Error! Unknown document property name.              30 COMPLAINT
                                                                             CLASS ACTION
                                      Case 2:21-cv-01164-MCE-JDP Document 1 Filed 06/30/21 Page 31 of 31



                                1                     G.       An order of disgorgement of all profits and unjust enrichment that
                                2                              Defendants obtained as a result of their practices;
                                3                     H.       Punitive damages;
                                4                     I.       For pre-judgment interest from the date of filing this suit;
                                5                     J.       Reasonable attorneys’ fees;
                                6                     K.       Costs of this suit; and
                                7                     L.       Such other and further relief as the Court may deem necessary or
                                8                              appropriate.
                                9                                            JURY TRIAL DEMANDED
                               10            Plaintiffs demand a jury trial on all triable issues.
                               11
CLARKSON LAW FIRM, P.C.
 22525 Pacific Coast Highway




                               12    DATED: June 30, 2021                           CLARKSON LAW FIRM, P.C.
     Malibu, CA 90265




                               13                                                   /s/ Yana Hart
                               14                                                   Ryan J. Clarkson, Esq.
                                                                                    Shireen M. Clarkson, Esq.
                               15                                                   Yana Hart, Esq.
                               16                                                   Attorneys for Plaintiffs
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                                        31
                                    Error! Unknown document property name.              31 COMPLAINT
                                                                             CLASS ACTION
